Case 1:19-cr-00719-JHR Document 28 Filed 03/19/21 Page 1 of 5 PageID: 122



                                                                   ;:1
                       CI ·~.                                    .: ~\ ~. 1: 1
                                                                           1
                                ;,                          '
                                     ! :   _,   l   I' ~.   ij




                       ZOZI 1•:AR - 5 A iQ: 5 S                                  U.S. Department of Justice
                                                                                 United States Attorney
                                                                                 District ofNew Jersey



                                                                                 970 Broad Street, 7th floor   973-645-2700
                                                                                 Newark, NewJersey07102


                                                                                 March 3, 2021


William T. Walsh, Clerk
U.S. District Court
Martin Luther King, Jr. Building
50 Walnut Street
Newark, NJ07102

               Re:    United States v. Gilliam, 19-CR-719 (JHR)

Dear Mr. Walsh:

                On December 7, 2018, pursuant to a warrant to search the residence of
Defendant Frank Gilliam (the "Defendant"), the Federal Bureau of Investigation (the
"FBI")seized $41,335 in United States currency. On January 28, 2021, the Honorable
Joseph H. Rodriguez entered a Judgment in the above-captioned case which, among other
things, required Defendant to pay restitution in the amount of $86,790. On February 3,
2021, in order to partially satisfy the Defendant's restitution obligation, Judge Rodriguez
ordered the FBI to remit the $41,335 to the Clerk of the Court and further ordered the
Clerk to deposit that sum into the Court's registry.

                Enclosed is a money order in the amount of $41,335. The Government
and the FBI request that, consistent with Judge Rodriguez's order, these monies be
deposited into the Court's registry. Should you have any questions, please do not hesitate
to contact me at 973-508-2532.

                                                                                 Very truly yours,

                                                                                 RACHAEL A. HONIG
                                                                                 Acting United States Attorney

Enc.                                                                             Isl Sean Farrell

                                                                                 By: Sean Farrell
                                                                                 Assistant U.S. Attorney
Case 1:19-cr-00719-JHR Document 28 Filed 03/19/21 Page 2 of 5 PageID: 123
  Case 1:19-cr-00719-JHR Document 27 Filed 02/03/21 Page 1 of 2 PagelD: 111




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     UNITED STATES OF AMERICA                   Crim. No. 19-719 (JHR)

                         V.
                                                Hon. Joseph H. Rodriguez
     FRANK GILLIAM

                              Defendant


                                 TURNOVER ORDER
       WHEREAS on December 7, 2018, pursuant to a warrant to search the

 residence of Defendant Frank Gilliam (the "Defendant"), the Federal Bureau of

 Investigation (the "FBI") seized $41,335 in United States currency;

       AND WHEREAS the FBI has maintained custody of the $41,335 in United

 States currency since the December 7, 2018 search of Defendant's residence;

       AND WHEREAS pursuant to the September 3, 2019 plea agreement,

Defendant agreed that the $41,335 in United States currency should be applied to

his restitution obligation;

       AND WHEREAS on January 28, 2021 the Court entered a Judgment in the

above-captioned case which, among other things, required Defendant to pay

restitution in the amount of $86,790;

       AND WHEREAS Defendant has paid $12,455.01 toward his restitution

obligation, but a balance of $73,334.99 remains unpaid as of February 3, 2021;

       IT IS on this   3rd   day of February 2021,

      ORDERED that the FBI remit to the Clerk of the United States District
Case 1:19-cr-00719-JHR Document 28 Filed 03/19/21 Page 3 of 5 PageID: 124
  Case 1:19-cr-00719-JHR Document 27 Filed 02/03/21 Page 2 of 2 PagelD: 112




Court for the District of New Jersey, the sum of $41,335 in United States currency;

      AND IT IS FURTHER ORDERED that the Clerk of the United States

District Court for the District of New Jersey is directed to deposit the $41,335 in

United States currency into the Court's registry.




                                          SEPH H. RODRIGU
                                        United States District Judge
Case 1:19-cr-00719-JHR Document 28 Filed 03/19/21 Page 4 of 5 PageID: 125




            Court.Name; USDC 1 District of Hew Jersey
            D1ns1on: c
            Receipt Number: NEW044299
            Cashier ID: lgaIDbard
            Transaction Date: 03/1B/2021
            Payer NamE:: FEDERAL BURE:AU IMVESTIGATIO
            ll
            ff:t:Jl'3URY F:EGISTRY
              For: FET!LR~L BUREAU    INVESTIGATION
                 Case/Part7: D-NJX-1-19-CR-000719-001
                 Amount:        $41 1 335.00                         ,.
            Paper Clieck Conversion
             Remitter: WtLLS rnRGO BANK MA
             Check/Monr,•y Order Num: E,782290213&
             Amt Tendered: $41 1 335.00
            Total Due:      $41 1 335.00
            Total Tendered: $41 1335.00
            Cl-i;.nye Amt:      ~0. iJ0


            "Only when b,1nk clears the check.,
            money order, or verifies credit of
            funds is the fee ar debt officially
            paid or discharged. A $53 fee will
            be cha"t-ycd for a returned check.  11
                          Case 1:19-cr-00719-JHR Document 28 Filed 03/19/21 Page 5 of 5 PageID: 126



i          ooo~·a211'              ,:: • 11-24                                                                      CASHIER'S'CHECK
J· ;· .   Office AU II        _         12-10(8),

l.~ :Remi_~er;·           , : . .,-\:fEoeRAf BuREAu·oF 1NVesTIGATION
J.. /Operat0(JD.:              nj~28~nj~~!~6,.'"',                 ,,       ::,;\•1:   ·,'.. -:-.

j}~         .· '_'·:~\              :·.~:-.'         '    ~      '.' •-".
i ,,             ::-:~.                        { '--~J,_,;'.·      ·''   . ; •'

i/
i
                       "<
                f; ', ,;
       PAy; TO_T,HE O.RQ.1=
                               .                                .:l:;;;t}<;:h<' ,; , , '.· '·
                                                                   '• .; BK us:.OIST,RICT CT ·DISJRICT'.'0:E:NJJ~'
                                                                                                                    .          ',,;      q':.' •. .   ' '
                                                                                                                                                                                            ·March·2,
                                                                                                                                                                                             .......·.
                                                                                                                                                                                                   •;  -...
                                                                                                                                                                                                        }
                                                                                                                                                                                                            2021:
                                                                                                                                                                                                              ..
                                                                                                                                                                                                            _.·,   "




                                                                                                          .. .._-·. ;-:. \'.:t ,r, : , , ::i\::'.:: ;. ./\t :,.,. .
                                                                                                                        1
                                                                         .>f (}{/;:i,\
                                                                              1
                                                                                                                        ; .                                                    r " · .. ,
                                                                                       ~'"·   ~'F~I···ot1rec:1iim1:1f11'
                                                                                              1
                                                                                                                                  .' lE1jjet'rtafoo%lcfcir;us;o,011~r!r.:r
                                                                                                     ·;,i~1:t••;t::,J \i';'s~Jt:'.,~'\!~,0-rii~tft'·~lr(;(,7 .·' '\···. . · . , - -· . ·
                                                                                                                                                                                            **$41,335.00**
                                                                                                                               'J. "/•' ';.: '',.




                                                                                                                                                            5 1. ~ 5 i; 211•




                                                                                               '
